UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53704 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4540 Alpine Avenue, Blue Ash, Ohio45242 (Address of principal executive offices) (Zip Code) 513-360-4704 Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value per share (Class) (Outstanding at May 12, 2011) 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements AMP Holding Inc. (A Development Stage Company) Balance Sheets March 31, 2011 and December 31, 2010 Assets March 31, 2011 (Unaudited) December 31, 2010 Current assets: Cash in bank $ $ Accounts receivable Deposits Prepaid expenses - - Property, plant and equipment: Software Equipment Vehicles and prototypes Less accumulated depreciation $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related parties Customer deposits Shareholder advances Current portion of long term debt Long-term debt Commitments and contingencies - - Stockholders' equity (deficit): Series A preferred stock, par value of $.001 per share 75,000,000 shares shares authorized, 9,000 shares issued and outstanding at March 31, 2011 and December 31, 2010 9 9 Common stock, par value of $.001 per share 250,000,000 shares authorized, 29,534,132 shares issued and outstanding at March 31, 2011 and 27,712,401 shares issued and outstanding at December 31, 2010 Additional paid in capital Stock based compensation Accumulated deficit during the development stage ) $ $ See accompanying notes to financial statements. 3 AMP Holding Inc. (A Development Stage Company) Statements of Operations For the Three Months Ended March 31, 2011 and 2010 and for the Period From Inception, February 20, 2007 to March 31, 2011 Three Months Ended March 31, 2011 (Unaudited) Three Months Ended March 31, 2010 (Unaudited) Since Date of Inception, February 20, 2007 to March 31, 2011 (Unaudited) Sales $ $ - $ Expenses: Payroll and payroll taxes Employee benefits Stock based compensation - Batteries and motors and supplies Legal and professional Advertising Consulting Engineering temporary labor Travel and entertainment Depreciation Rent Insurance Facilities, repairs & maintenance Utilities Interest and bank fees Loss on sale of assets - Other Net loss during the development stage $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to financial statements. 4 AMP Holding Inc. (A Development Stage Company) Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 and for the Period From Inception, February 20, 2007 to March 31, 2011 Three Months Ended March 31, 2011 (Unaudited) Three Months Ended March 31, 2010 (Unaudited) Since Date of Inception, February 20, 2007 to March 31, 2011 (Unaudited) Cash flows from operating activities: Net loss during the development stage $ (1,862,957 ) $ (893,652 ) $ (10,256,015 ) Adjustments to reconcile net loss from operations to cash used by operations: Depreciation 11,742 8,961 183,083 Loss on sale of assets - 7,863 5,446 Stock based compensation 332,780 - 1,787,499 Advertising - - 50,000 Legal fees - - 87,000 Effects of changes in operating assets and liabilities: Accounts receivable 23,429 - (34,613 ) Prepaid expenses and deposits (425 ) 5,188 (10,280 ) Accounts payable 342,300 299,336 793,722 Accounts payable, related parties 24,807 39,125 231,421 Customer deposits (27,393 ) - 50,000 Net cash used by operations (1,155,717 ) (533,179 ) (7,112,737 ) Cash flows from investing activities: Capital expenditures - - (191,147 ) Proceeds on sale of assets - 12,000 32,900 Net cash provided (used) by investing activities - 12,000 (158,247 ) Cash flows from financing activities: Cash overdraft - (2,523 ) - Proceeds from notes payable - 100,000 160,000 Payments on notes payable - - (150,000 ) Payments on long-term debt (1,520 ) - (3,515 ) Shareholder advances - - 43,000 Issuance of common and preferred stock 980,366 482,379 7,429,921 Net cash provided by financing activities 978,846 579,856 7,479,406 Change in cash (176,871 ) 58,677 208,422 Cash at inception, February 20, 2007 - Cash at December 31, 2009 - Cash at March 31, 2010 $ 58,677 Cash at December 31, 2010 385,293 Cash at March 31, 2011 $ 208,422 $ 208,422 Supplemental disclosure of non-cash activities: Vehicles valued at $61,284 were contributed as consideration for issuance of common stock during the period from inception, February 20, 2007, to December 31, 2007. Consulting services valued at $50,000 were accepted as consideration for issuance of common stock in October 2008. During March 2010 a note payable of $10,000 was converted to 29,750 shares of common stock. A vehicle valued at $33,427 was acquired through bank financing in September 2010. Legal services valued at $87,000 were accepted as consideration for issuance of common stock in December 2010. See accompanying notes to financial statements. 5 AMP Holding Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING PRINICPLES: The following accounting principles and practices are set forth to facilitate the understanding of data presented in the financial statements: Nature of operations AMP Holding Inc., formerly known as Title Starts Online, Inc. (the Company), incorporated in the State of Nevada in 2007 with $3,100 of capital from the issuance of common shares to the founding shareholder. On August 11, 2008 the Company received a Notice of Effectiveness from the U.S. Securities and Exchange Commission, and on September 18, 2008, the Company closed a public offering in which it accepted subscriptions for an aggregate of 200,000 shares of its common stock, raising $50,000 less offering costs of $46,234. With this limited capital the Company did not commence operations and remained a “shell company” (as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended). On December 28, 2009, the Company entered into and closed a Share Exchange Agreementwith the Shareholders of Advanced Mechanical Products, Inc. (n/k/a AMP Electric Vehicles, Inc.) (AMP) pursuant to which the Company acquired 100% of the outstanding securities of AMP in exchange for 14,890,904 shares of the Company’s common stock. Considering that, following the merger, the AMP Shareholders control the majority of the outstanding voting common stock of the Company, and effectively succeeded the Company’s otherwise minimal operations to those that are AMP.AMP is considered the accounting acquirer in this reverse-merger transaction.A reverse-merger transaction is considered and accounted for as a capital transaction in substance; it is equivalent to the issuance of AMP securities for net monetary assets of the Company, which are deminimus, accompanied by a recapitalization. Accordingly, goodwill or other intangible assets have not been recognized in connection with this reverse merger transaction.AMP is the surviving entity and the historical financials following the reverse merger transaction will be those of AMP.The Company was a shell company immediately prior to the acquisition of AMP pursuant to the terms of the Share Exchange Agreement.As a result of such acquisition, the Company operations are now focused on the design, marketing and sale of modified automobiles with an all-electric power train and battery systems.Consequently, we believe that acquisition has caused the Company to cease to be a shell company as it now has operations.The Company formally changed its name to AMP Holding Inc. on May 24, 2010. AMP, a development stage company, designs, sells and delivers modified automobiles with an all-electric drivetrain and battery system that allows the vehicle to perform just like a vehicle with an internal combustion engine, but with no emissions or burning of fossil fuels.Using its drivetrain system, the Company converts an existing vehicle to an all-electric vehicle instead of a vehicle that burns gasoline.AMP’s vision is to engineer electric drivetrains and to be a supplier and integrator for Crossover and SUV sized vehicles that are popular with both fleets and consumers.The largest vehicle segment in the U.S. is the SUV segment and AMP has one of the only electric full size SUV solutions available.This is due to AMP’s patent pending, powerful, yet highly efficient electric powertrain.Revenues since the inception of the Company, February 20, 2007, through the date of these financial statements have not been significant and consist of customer vehicle conversions and sales of converted vehicles. Development stage company Based on the Company's business plan, it is a development stage company since planned principal operations resulting in revenue have not fully commenced.Accordingly, the Company presents its financial statements in conformity with the accounting principles generally accepted in the United States of America that apply to developing enterprises. As a development stage enterprise, the Company discloses its retained earnings (or deficit accumulated) during the development stage and the cumulative statements of operations and cash flows from commencement of development stage to the current balance sheet date. The development stage began in 2007 when the Company was organized. 6 AMP Holding Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) Basis of presentation The financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has limited revenues and has negative working capital and stockholders’ deficits. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. In view of these matters, continuation as a going concern is dependent upon the continued operations of the Company, which in turn is dependent upon the Company's ability to meet its financial requirements, raise additional capital, and the success of its future operations. The financial statements do not include any adjustments to the amount and classification of assets and liabilities that may be necessary should the Company not continue as a going concern. The Company has continued to raise capital since the merger and has raised $764,700 less offering costs of $76,350 since March 31, 2011 through the date of these financial statements. Management believes the proceeds from these offerings, future offerings, and the Company’s anticipated revenue provides an opportunity for the Company to continue as a going concern. If additional funding is required, the Company plans to obtain working capital from either equity financing from the sale of common and/or preferred stock. The accompanying unaudited financial statements have been prepared in accordance with Form 10-Q instructions and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States, however, in the opinion of management contain all adjustments, consisting of normal recurring accruals necessary to present fairly the financial position, results of operations and cash flows for the periods presented.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from these estimates.These interim financial statements should be read in conjunction with the financial statements and accompanying notes included in the Annual Report on Form 10-K for the year ended December 31, 2010. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be attained in subsequent periods or for the year ending December 31, 2011. Certain reclassifications were made to the prior year financial statements to conform to the current year presentation.These reclassifications had no effect on previously reported results of operation or stockholders’ equity (deficit). Financial instruments The carrying amounts of financial instruments including cash, accounts receivable, cash overdraft, accounts payable and short-term debt approximate fair value because of the relatively short maturity of these instruments. Property and depreciation Property and equipment is recorded at cost.Major renewals and improvements are capitalized while replacements, maintenance and repairs, which do not improve or extend the lives of the respective assets, are expensed.When property and equipment is retired or otherwise disposed of, a gain or loss is realized for the difference between the net book value of the asset and the proceeds realized thereon.Depreciation is calculated using the straight-line method, based upon the following estimated useful lives: Software:6 years Equipment:5 years Vehicles and prototypes:3 - 5 years 7 AMP Holding Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) Capital stock On April 22, 2010 the directors of the Company approved a forward stock split of the common stockof the Company on a 14:1 basis.On May 12, 2010 the stockholders of the Company voted to approve the amendment of the certificate of incorporation resulting in a decrease of the number of shares of Common stock.The Company filed a 14c definitive information statement with the Securities and Exchange Commission and mailed the same to its shareholders. Management filed the certificate of amendment decreasing the authorized shares of common stock with the State of Nevada on September 8, 2010. The capital stock of the Company is as follows: Preferred Stock - The Company has authorized 75,000,000 shares of preferred stock with a par value of $.001 per share. These shares may be issued in series with such rights and preferences as may be determined by the Board of Directors. The Series A Stock is convertible, at any time at the option of the holder, into common shares of the Company based on a conversion price of $0.336 per share.The holders of the Series A Stock are not entitled to convert the Series A Stock and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock.The Series A Stock has voting rights on an as converted basis, does not pay dividends, and does not provide any liquidation rights. Common Stock - The Company has authorized 250,000,000 shares of common stock with a par value of $.001 per share. Revenue recognition / customer deposits It is the Company's policy that revenues will be recognized in accordance with SEC Staff Bulletin (SAB) No. 104, "Revenue Recognition". Under SAB 104, product revenues (or service revenues) are recognized when persuasive evidence of an arrangement exists, delivery has occurred (or service has been performed), the sales price is fixed and determinable, and collectability is reasonably assured.Customer deposits include monies from customers to reserve a production slot for conversion of an OEM power train to the AMP all electric power train.The final retail price and delivery date are yet to be determined.Customer deposits are subject to a full refund at the request of the customer. Advertising Advertising and public relation costs are charged to operations when incurred.Advertising and public relation expense was approximately $88,000 and $37,000 for the quarters ended March 31, 2011 and 2010 and $631,000 for the period from inception to March 31, 2011, respectively. Income taxes With the consent of its shareholders, at the date of inception, AMP elected under the Internal Revenue Code to be taxed as an S corporation. Since shareholders of an S corporation are taxed on their proportionate share of the Company’s taxable income, an S corporation is generally not subject to either federal or state income taxes at the corporate level.On December 28, 2009 pursuant to the merger transaction the Company revoked its election to be taxed as an S-corporation.As no taxable income has occurred from the date of this merger to March 31, 2011 and any deferred tax assets would be fully reserved, no provision or liability for federal or state income taxes has been included in the financial statements.Net operating losses of approximately $5,130,000 are available for carryover to be used against taxable income generated through 2030.The Company had not filed income tax returns during its period as a shell company. 8 AMP Holding Inc. (A Development Stage Company ) Notes to Financial Statements (Unaudited) Uncertain tax positions The Company adopted the provisions of Accounting for Uncertainty in Income Taxes on January 1, 2009. Those provisions clarify the accounting and recognition for income tax positions taken or expected to be taken in the Company’s income tax returns.The Company’s income tax filings are subject to audit by various taxing authorities. The years of filings open to these authorities and available for audit are 2007 - 2009.The Company's policy with regard to interest and penalties is to recognize interest through interest expense and penalties through other expense.In evaluating the Company’s tax provisions and accruals, future taxable income, and the reversal of temporary differences, interpretations and tax planning strategies are considered. The Company believes their estimates are appropriate based on current facts and circumstances. Research and development costs The Company expenses research and development costs as they are incurred.Research and development expense incurred was approximately $1,119,000 and $465,000 for the quarters ended March 31, 2011 and 2010, and $5,898,000 for the period from inception to March 31, 2011, respectively, consisting of consulting, payroll, payroll taxes, engineering temporaries, purchased supplies, legal fees, parts and small tools. Basic and diluted loss per share Basic loss per share is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.For all periods, all of the Company’s common stock equivalents were excluded from the calculation of diluted loss per common share because they were anti-dilutive, due to the Company’s net losses. Related party transactions Certain stockholders and stockholder family members have advanced funds or performed services for the Company.These services are believed to be at market rates for similar services from non-related parties.Related party accounts payable are segregated in the balance sheet.An experimental vehicle was sold to a stockholder in 2010 for $25,000 which also approximates the selling price to non-related parties. Subsequent events The Company evaluates events and transactions occurring subsequent to the date of the financial statements for matters requiring recognition or disclosure in the financial statements. Between April 1, 2011 and May 12, 2011 the Company entered into subscription agreements with various accredited investors who purchased shares of the Company’s common stock for an aggregate purchase price of $764,700 less offering costs of $76,350 plus purchase warrants of 127,249 which are immediately exercisable at $0.60 per share. 2. LONG-TERM DEBT: Long-term debt consists of a $29,912 note payable to a bank due in monthly installments of $635 including interest at 5.04%, with the final payment due August 2015. The note is secured by equipment which has a net book value of $29,528 at March 31, 2011. Aggregate maturities of long-term debt are as follows: $ $ 9 AMP Holding Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) 3. SHAREHOLDER ADVANCES: Shareholder advances are unsecured, originally due at the earlier of a closing of financing by the Company or November 30, 2011 with interest at 3%. 4. LEASE OBLIGATION: In December 2009 the Company began leasing operating facilities under an agreement expiring on September 30, 2011.Future minimum lease payments under the agreement are $51,000.Prior to December 2009 the Company leased office/warehouse space under terms of an operating type lease with monthly payments of $1,650. 5. STOCK BASED COMPENSATION: The Company maintains, as adopted by the board of directors, the 2010 Incentive Stock Plan (the plan) providing for the issuance of up to 2,000,000 options to employees, officers, directors or consultants of the Company.Incentive stock options granted under the plan may only be granted with an exercise price of not less than fair market value of the Company’s common stock on the date of grant (110% of fair market value for incentive stock options granted to principal stockholders).Non-qualified stock options granted under the plan may only be granted with an exercise price of not less than 85% of the fair market value of the Company’s common stock on the date of grant.Awards under the plan may be either vested or unvested options.The unvested options generally vest ratably over eight quarters.The plan provides that unless otherwise determined, each option expires five years from the date of grant. In addition to the plan, the Company maintains other stock based compensation arrangements.These arrangements provide for the issuance of warrants and options to purchase common stock of the Company.The terms and awards of the specific arrangements vary. The fair value of each option award is estimated on the date of grant using a lattice-based option valuation model that uses assumptions concerning expected volatility, expected term, and the expected risk-free rate of return.For the awards granted in 2011 and 2010, the expected volatility was estimated by management as 50% based on a range of forecasted results.The expected term of the awards granted is assumed to be the contract life of the options (two, three, five or 10 years as determined in the specific arrangement).The risk-free rate of return was based on the U.S. Treasury yield curve in effect on the date of grant.The grant-date fair value of the options and warrants granted during 2011 and 2010, ranged from $0.11 to $0.52. The following table summarizes the number of units and weighted-average exercise price of options granted as of March 31, 2011 and December 31, 2010: March 31, 2011 December 31, 2010 Outstanding, beginning of year $ - $
